         Case 1:17-cv-01789-DLC Document 488 Filed 10/09/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE
 COMMISSION,

                                Plaintiff,

                        v.                                CASE NO. 17-CV-1789 (DLC)

 LEK SECURITIES CORPORATION,
 SAMUEL LEK,
 VALI MANAGEMENT PARTNERS dba
   AVALON FA LTD,
 NATHAN FAYYER, and
 SERGEY PUSTELNIK a/k/a
   SERGE PUSTELNIK,

                                Defendants.


     PLAINTIFF’S NOTICE REGARDING SELF-AUTHENTICATING RECORDS

       Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this notice

regarding its intent to offer into evidence certain self-authenticating records under Fed. R. Evid.

902 that it has marked as SEC Trial Exhibits. The SEC provided notice to the defendants of its

intent to admit these records under Fed. R. Evid. 902(11) on September 6, 2019. The SEC

submits this notice in order to place the corresponding certifications into the record, to request

that the defendants be required to provide any objection, and to aid the Court in ruling on the

admissibility of the SEC Trial Exhibits addressed herein.

       The SEC intends to offer into evidence certain SEC Trial Exhibits as certified business

records pursuant to Rules 803(6) and 902(11) of the Federal Rules of Evidence. A chart listing

the relevant certifications, the corresponding SEC Trial Exhibit, and the defendants’ objections

                                                  1
          Case 1:17-cv-01789-DLC Document 488 Filed 10/09/19 Page 2 of 5



(as of the parties’ Second Amended Joint Pretrial Order (ECF No. 479, Ex. A)) is set forth

below.

    Attachment      Certification                Corresponding                 Defense Objections
                                                 Exhibit(s)
    1               Capital One 7/24/2015        32, 37, 95, 142
    2               Capital One 7/28/2015        33, 34, 35, 36


    3               Capital One 5/15/2015        95
    4               Capital One 2/1/2016         95
    5               Turks and Caicos             70, 179, 180, 181
                    5/14/2019
    6               Barclays 8/8/2019            71, 73
    7               Lek Securities Corp.         75A, 75B, 83, 113, 366,
                    9/6/2019                     367, 368, 369
    7               Lek Securities Corp.         74, 315, 316-3651             **
                    9/6/2019
    8               TD Bank 3/26/2014            77, 92, 143, 144
    9               TD Bank 8/7/2014             78
    10              JP Morgan Chase              79
                    2/4/2016
    11              JP Morgan Chase              81
                    1/5/2015
    12              JP Morgan Chase              112
                    8/7/2014
    13              Citibank 9/30/14             82
    14              Investors Bank               96, 156
                    1/17/2017
    14              Investors Bank               141                           *
                    1/17/2017
    15              Coastal Management           178
                    8/29/2019
    16              Lime Brokerage LLC           371A, 371B
                    10/8/2019

         The SEC further intends to offer SEC Trial Exhibit 94, which is comprised of certified

records produced by the New Jersey Department of the Treasury, as domestic public documents



1
 Exhibits 316-365 each consist of A, B, and C versions of these records (e.g., the SEC has marked as separate
exhibits SEC Trial Exhibit 316A, 316B, and 316C). With respect to one particular exhibit (SEC Trial Exhibit
365B), the Second Amended Joint Pretrial Order (ECF No. 479, Ex A) includes no stars. However, the defendants
have indicated that they do not object to this document, and the exhibit list will be updated accordingly.

                                                       2
          Case 1:17-cv-01789-DLC Document 488 Filed 10/09/19 Page 3 of 5



that are not sealed but are signed and certified and/or certified copies of public records pursuant

to Fed. R. Evid 902(2) and 902(4). A chart listing the corresponding certification and the

defendants’ objections (as of the parties’ Second Amended Joint Pretrial Order (ECF No. 479,

Ex. A) for this exhibit is set forth below.

    Attachment       Certification                 Corresponding                  Defense Objections
                                                   Exhibit(s)
    17               New Jersey Dept of            94
                     the Treasury 2/8/2018

         The SEC provided notice to the defendants of its intent to introduce records from the

entities covered in the certifications pursuant to Fed. R. Evid. 902(2), 902(4), and 902(11) on

September 6, 2019. Most of the certifications covering these records were also provided to the

defendants during discovery in 2017 and 2018.2

         In order to streamline the trial and save time and resources, the SEC requests that the

Court direct the defendants to file a notice no later than Tuesday, October 14, 2019, stating

whether they object to the admissibility of any of these records and, if so, explaining the grounds

for their objections. The SEC further requests that the Court issue a ruling permitting the

introduction of the SEC Trial Exhibits listed herein prior to the commencement of trial.

Dated: October 9, 2019                                       Respectfully submitted,


                                                             /s/ Sarah S. Nilson
                                                             David J. Gottesman
                                                             Olivia S. Choe
                                                             Sarah S. Nilson
                                                             U.S. Securities and Exchange Commission
                                                             100 F Street N.E.
                                                             Washington, D.C. 20549
                                                             Tel.: (202) 551-6109 (Nilson)

2
  Some of the certifications listed above were received by the SEC after discovery, and thereafter provided to the
defendants. The SEC expects to receive one additional certification from JP Morgan Chase shortly, at which time it
will be made available to the defense. The SEC reserves the right to amend this list if additional records are
introduced at trial and/or additional certifications are received.

                                                        3
Case 1:17-cv-01789-DLC Document 488 Filed 10/09/19 Page 4 of 5



                                  Fax: (202) 772-9292
                                  Email: NilsonS@sec.gov

                                  Counsel for Plaintiff




                              4
         Case 1:17-cv-01789-DLC Document 488 Filed 10/09/19 Page 5 of 5



                                CERTIFICATE OF SERVICE


       I hereby certify that on October 9, 2019, the foregoing document was filed via CM/ECF

and thereby served on all counsel of record.


                                                   /s/ Sarah S. Nilson
                                                   Sarah S. Nilson




                                               5
